Exhibit 10.2

 

 

Option Number: [________]

 

CESCA THERAPEUTICS INC.

Notice of Grant of Stock Options and Option Agreement

 

 

[NAME] 

[ADDRESS]

 

Dear Participant:

 

Pursuant to the terms and conditions of the Cesca Therapeutics Inc. 2016 Equity
Incentive Plan (as amended from time to time, the “Plan”), you have been granted
an [Incentive/Non-Qualified] Stock Option to purchase [______] shares of common
stock (the “Option”) as outlined below.

 

  Granted To: [NAME]   Grant Date: [GRANT DATE]   Options Granted: [______]  
Exercise Price per Share: $[______]   Expiration Date: [EXPIRATION DATE]  
Vesting Schedule: [LIST EACH SPECIFIC TRANCHE AMOUNT AND THE VESTING DATES OR
DESCRIBE OTHER APPLICABLE VESTING SCHEDULE]

 

[Notwithstanding the above, no portion of this Option may be exercised unless
and until the Company’s stockholders have voted to approve the Amendment to
Cesca Therapeutics Inc. 2016 Equity Incentive Plan adopted by the Board of
Directors of the Company on December 14, 2018. This Option shall be deemed
cancelled and void without any further action by the Company or Participant if
the Company’s stockholders have not approved the Plan on or before December 14,
2019.]*

 

Any portion of this Option not exercised prior to the Expiration Date will
become null and void.

 

This Option grant is subject to all of the Terms and Conditions attached hereto
and incorporated herein by reference. The capitalized terms used in this Option
will have the same meanings as set forth in the Plan. A Summary of the Plan and
a copy of the Plan is provided herewith.

 

CESCA THERAPEUTICS INC. PARTICIPANT     By:
____________________________(signature) ___________________________ (signature) 
Corporate Secretary   Date: ___________ Date: _____________

 

Notice: All notices to be given by either party to the other will be in writing
and may be transmitted by overnight courier; or mail, registered or certified,
postage prepaid with return receipt requested; or personal delivery; or
facsimile transmission, provided, however, that notices of change of address or
facsimile number will be effective only upon actual receipt by the other party.
Notices will be delivered to Cesca Therapeutics Inc., 2711 Citrus Road, Rancho
Cordova, California 95742, Attn: Associate Director of Corporate Affairs and to
the Participant at the last known address of the Participant as provided to
Cesca Therapeutics Inc.

 

*Only applicable to persons who receive awards under the December 2018 amendment
to the 2016 Equity Incentive Plan.

 

 

--------------------------------------------------------------------------------

 

 

Terms And Conditions Of

Option Agreement

 

Cesca Therapeutics Inc. is referred to as “Company” and the person to whom the
Option is granted is referred to as “Participant”.

 

1.     Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Option and this Option will be governed by and construed in
accordance with the Plan. In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Option, the provisions of
the Plan will be controlling and determinative.

 

2.     Manner of Exercise. The vested portion of this Option may be exercised
from time to time, in whole or in part, by delivery to the Company at its
principal office of a stock option exercise agreement (the “Exercise Agreement”)
substantially in the form attached hereto (the “Form”), which need not be the
same for each Participant, stating the number of Shares being purchased, the
restrictions imposed on the Shares purchased under such Exercise Agreement, if
any, and such representations and agreements regarding the Participant’s
investment intent and access to information and other matters, if any, as may be
required or desirable by the Company to comply with applicable securities laws.
The Form must be duly executed by Participant and be accompanied by payment in
cash, or by check payable to the Company, in full for the Exercise Price for the
number of Shares being purchased. Alternatively, but only if the Committee or
other party to whom the Committee properly delegates powers under Plan (the
“Administrator”) authorizes at the time of exercise at its sole discretion, and
where permitted by law (i) by surrender of Shares of the Company that have been
owned by the Participant for more than six (6) months or lesser period if the
surrender of Shares is otherwise exempt from Section 16 of the Exchange Act and
if such Shares were purchased from the Company by use of a promissory note, such
note has been fully paid with respect to such Shares, (ii) by forfeiture of
Shares equal to the value of the exercise price pursuant to a “net exercise” as
provided for in the Plan, (iii) by broker sale by following the required
instructions therefor including as so authorized by the Administrator in its
sole discretion instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds necessary to pay the exercise price and the
amount of any required tax or other withholding obligations, or (iv) by any
combination of the foregoing methods of payment or any other consideration or
method of payment.

 

3.     Privileges Of Stock Ownership. Participant will not have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to Participant. The Company will issue (or cause to be issued) such stock
certificate promptly upon exercise of this Option. All certificates for Shares
or other securities delivered will be subject to such stock transfer orders,
legends and other restrictions as the Administrator may deem necessary or
advisable, including restrictions under any applicable federal, state or foreign
securities law, or any rules, regulations and other requirements of the
Securities and Exchange Commission (“SEC”) or any stock exchange or automated
quotation system upon which the Shares may be listed or quoted. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the stock certificate is issued.

 

4.     Notification of Disposition. Participant agrees to notify the Company in
writing within 30 days of any disposition of Shares acquired pursuant to the
exercise of this Option.

 

5.     Withholding. The Company may require the Participant to remit to the
Company by cash or check payable to the Company, an amount sufficient to satisfy
federal, state and local taxes and FICA withholding requirements whenever Shares
are to be issued upon exercise of this Option or Shares are forfeited pursuant
to a “net exercise”, or when under applicable tax laws, Participant incurs tax
liability in connection with the exercise or vesting of this Option. Any such
payment must be made promptly when the amount of such obligation becomes
determinable. In lieu thereof, the Company may withhold the amount of such taxes
from any other sums due or to become due from the Company as the Administrator
will prescribe.

 

2

--------------------------------------------------------------------------------

 

 

To the extent permissible by law, and at its sole discretion, the Administrator
may permit the Participant to satisfy any such withholding tax at the time of
exercise, in whole or in part, with Shares up to an amount not greater than the
Company’s minimum statutory withholding rate for federal and state tax purposes,
including payroll taxes. The Administrator may exercise its discretion, by (i)
directing the Company to apply Shares to which the Participant is entitled as a
result of the exercise of this Option, or (ii) delivering to the Company Shares
owned by the Participant for more than six (6) months, unless the delivery of
the Shares is otherwise exempt from Section 16 of the Exchange Act; but
Participant may only satisfy his or her withholding obligation with Shares that
are not subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements.

 

6.     Exercise After Certain Events.

 

6.1.     Termination of All Services. If for any reason other than Retirement,
permanent and total disability or death, Participant terminates all services to
the Company, as an employee, consultant, advisor, or in a similar capacity,
vested Options held at the date of such termination may be exercised, in whole
or in part, at any time within three (3) months after the date of such
termination (but in no event after the earlier of (i) the expiration of this
Option and (ii) 10 years from the Grant Date).

 

6.2     Retirement. If Participant ceases all services to the Company as an
employee, consultant, advisor or in a similar capacity as a result of
Retirement, Participant need not exercise this Option within three (3) months of
termination of such services but will be entitled to exercise vested Options
held at the date of such termination within the maximum term of this Option. The
term “Retirement” as used herein means such termination of services as will
entitle Participant to early or normal retirement benefits under any then
existing pension or salary continuation plans of the Company excluding 401(k)
participants (except as otherwise covered under other pension or salary
continuation plans).

 

6.3     Permanent Disability and Death. If Participant becomes permanently and
totally disabled while rendering services to the Company as an employee,
consultant, advisor or in a similar capacity, or dies in a work-related event
while employed by the Company (including as an officer of the Company), vested
Options then held may be exercised by Participant, Participant’s personal
representative, or by the person to whom this Option is transferred by will or
the laws of descent and distribution, in whole or in part, at any time within 1
year after the termination of services because of the disability or death (but
in no event after the earlier of (i) the expiration date of this Option, and
(ii) 10 years from the Grant Date).

 

6.4     Cancellation of Awards. In the event Participant’s services to the
Company have been terminated for “Cause”, he or she will immediately forfeit all
rights to this Option. The determination by the Board that termination was for
Cause will be final and conclusive. In making its determination, the Board will
give Participant an opportunity to appear and be heard at a hearing before the
full Board and present evidence on the Participant’s behalf.

 

3

--------------------------------------------------------------------------------

 

 

7.     Restrictions on Transfer of Option. This Option will not be transferable
by Participant other than by will or by the laws of descent and distribution and
during the lifetime of Participant, only Participant, his guardian or legal
representative may exercise this Option except that Participant may transfer
this Option to a spouse pursuant to a property settlement, agreement, or court
order incident to a divorce. In addition, at the discretion of the
Administrator, this Option may be transferred without payment of consideration
to the following family members of Participant, including adoptive
relationships: a child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, sister-in-law, niece, nephew, former spouse (whether by gift or
pursuant to a domestic relations order), any person sharing the employee’s
household (other than a tenant or employee), a family-controlled partnership,
corporation, limited liability company and trust, or a foundation in which
family members heretofore described control the management of assets. The
assigned portion may only be exercised by the person or persons who acquire a
proprietary interest in this Option pursuant to the assignment. The terms
applicable to the assigned portion will be the same as those in effect for this
Option immediately prior to such assignment and will be set forth in such
documents issued to the assignee as the Administrator may deem appropriate. A
request to assign an Option may be made only by delivery to the Company of a
written stock option assignment request in a form approved by the Administrator,
stating the number of Options and Shares underlying Options requested for
assignment, that no consideration is being paid for the assignment, identifying
the proposed transferee, and containing such other representations and
agreements regarding the Participant’s investment intent and access to
information and other matters, if any, as may be required or desirable by the
Company to comply with applicable securities laws.

 

Participant may designate a beneficiary to exercise this Option after
Participant’s death. If no beneficiary has been designated or survives
Participant, payment will be made to Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by Participant at
any time, provided the change or revocation is filed with the Administrator.

 

8.     Dissolution, Liquidation and Merger.

 

8.1.     Company Not The Survivor. In the event of a dissolution or liquidation
of the Company, a merger, consolidation, combination or reorganization in which
the Company is not the surviving corporation, or a sale of substantially all of
the assets of the Company (as determined in the sole discretion of the Board),
the Administrator, in its absolute discretion, may cancel this Option upon
payment in cash or stock, or combination thereof, as determined by the Board, to
Participant of the amount by which any cash and the fair market value of any
other property which Participant would have received as consideration for the
Shares covered by this Option if the Option had been exercised before such
liquidation, dissolution, merger, consolidation, combination, reorganization or
sale exceeds the Exercise Price of this Option or negotiate to have this Option
assumed by the surviving corporation. In addition to the foregoing, subject to
any provisions set forth in a written employment agreement or change-in-control
agreement (or similar written agreement) between the Company and Participant, in
the event of a dissolution or liquidation of the Company, or a merger,
consolidation, combination or reorganization, in which the Company is not the
surviving corporation, the Administrator, in its absolute discretion, may
accelerate the time within which this Option may be exercised.

 

8.2.     Company is the Survivor. In the event of a merger, consolidation,
combination or reorganization in which the Company is the surviving corporation,
the Board will determine the appropriate adjustment of the number and kind of
securities with respect to which outstanding Options may be exercised, and the
exercise price at which outstanding Options may be exercised. The Board will
determine, in its sole and absolute discretion, when the Company will be deemed
to survive for purposes of the Plan.

 

9.     No Obligation To Employ. Nothing in the Plan or this Option will confer
or be deemed to confer on any Participant any right to continue in the employ
of, or to continue any other relationship with, the Company or a subsidiary, or
to limit in any way the right of the Company or a subsidiary, to terminate
Participant’s employment or other relationship at any time, with or without
cause.

 

4

--------------------------------------------------------------------------------

 

 

10.     Compliance With Code Section 162(m). At all times when the Administrator
determines that compliance with Code Section 162(m) is required or desired, this
Option if granted to a named executive officer (as defined under the rules and
regulations promulgated by the SEC) will comply with the requirements of Section
162(m). In addition, in the event that changes are made to Section 162(m) to
permit greater flexibility with respect to this Option, the Administrator may,
subject to this provision make any adjustments it deems appropriate.

 

11.     Compliance With Code Section 409A. Notwithstanding any provision of the
Plan to the contrary, if any provision of the Plan or this Option contravenes
any regulations or Treasury guidance promulgated under Code Section 409A or
could cause this Option or any Award to be subject to the interest and penalties
under Section 409A, such provision of the Plan or this Option will be modified
to maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Section 409A. In
addition, in the event that changes are made to Section 409A to permit greater
flexibility with respect to this Option, the Administrator may make any
adjustments it deems appropriate.

 

12.     Code Section 280G. Notwithstanding any other provision of the Plan to
the contrary, if the right to receive or benefit from this Option, either alone
or together with payments that Participant has a right to receive from the
Company, would constitute a “parachute payment” (as defined in Code Section
280G), all such payments will be reduced to the largest amount that will result
in no portion being subject to the excise tax imposed by Code Section 4999.

 

13.     Securities Law And Other Regulatory Compliance. The Company will not be
obligated to issue any Shares upon exercise of this Option unless such Shares
are at that time effectively registered or exempt from registration under the
federal securities laws and the offer and sale of the Shares are otherwise in
compliance with all applicable securities laws. The Company will be under no
obligation to register the Shares with the SEC or to effect compliance with the
registration, qualification or listing requirements of any state securities
laws, stock exchange or automated quotation system, and the Company will have no
liability for any inability or failure to do so. Upon exercising all or any
portion of this Option, Participant may be required to furnish representations
or undertakings deemed appropriate by the Company to enable the offer and sale
of the Shares or subsequent transfers of any interest in such Shares to comply
with applicable securities laws. Evidences of ownership of Shares acquired upon
exercise of this Option will bear any legend required by, or useful for purposes
of compliance with, applicable securities laws, the Plan or this Option.

 

14.     Arbitration.

 

14.1     General. Any controversy, dispute, or claim arising out of or relating
to this Option which cannot be amicably settled within thirty (30) days (or such
longer period as may be mutually agreed upon) from the date either the Company
or Participant notifies the other in writing that such dispute or disagreement
exists will be settled by arbitration. Said arbitration will be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.

 

14.2     Injunctive Actions. Nothing herein contained will bar the right of
either the Company or Participant to seek to obtain injunctive relief or other
provisional remedies against threatened or actual conduct that will cause loss
or damages under the usual equity rules including the applicable rules for
obtaining preliminary injunctions and other provisional remedies.

 

15.     Tax Effect. The federal and state tax consequences of stock options are
complex and subject to change. Each person should consult with his or her tax
advisor before exercising this Option or disposing of any Shares acquired upon
the exercise of this Option.

 

5

--------------------------------------------------------------------------------

 

 

16.     Entire Agreement. This Option including the Terms and Conditions and the
Plan constitute the entire contract between the Company and Participant hereto
with regard to the subject matter hereof. They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied), which relate to the subject matter hereof.

 

17.     Severability. In the event that any portion of this Agreement is found
to be unenforceable, the remaining portions of this Agreement will remain valid
and in full force and effect.

 

18.     Choice of Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.

 

19.     Binding Effect. This Agreement will inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, executors, and
successors.

 

6

--------------------------------------------------------------------------------

 

 

CESCA THERAPEUTICS INC.

Notice of Intent to Exercise Cesca Therapeutics Inc. Stock Options

 

 

To: Stock Administrator

 

 

I hereby give notice to Cesca Therapeutics Inc. of my intent to exercise the
following stock options on ______________, 20___:

 

(A)

(B)

(C)

(B X C)

Grant Date

Number of Options

Exercise Price

Payment Due

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Method of Payment

 

_____ Personal Check     _____ Exchange of Previously Owned Shares     _____ Net
Exercise     _____ Broker Check (Same Day Sale)       Brokerage Company
_________________________    

 

Your method of payment may result in a tax liability including alternative
minimum tax. You are strongly urged to consult your tax advisor before
exercising your options.

 

____________________________________ _____________________ Signature Date    
____________________________________   Name  

 